

115 HR 6117 IH: Women’s Global Development and Prosperity Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6117IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. McCaul (for himself, Mrs. Wagner, Ms. Houlahan, and Ms. Frankel) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote the empowerment, development, and prosperity of women globally, and for other purposes.1.Short titleThis Act may be cited as the Women’s Global Development and Prosperity Act of 2020.2.Establishment of the Women’s Global Development and Prosperity Initiative(a)In generalThe Secretary of State shall establish an office for the Women’s Global Development and Prosperity Initiative (W–GDP) under the office established in section 6(a) to lead and coordinate efforts related to the objectives set forth in subsection (b).(b)ObjectivesThe W–GDP Initiative should be based on the following three pillars:(1)Women prospering in the workforceAdvance women in the workforce by improving access to quality vocational education and skills training, enabling women to secure jobs in their local economies.(2)Women succeeding as entrepreneursPromote women’s entrepreneurship and increase access to capital, markets, technical assistance, and mentorship.(3)Women enabled in the economyIdentify and reduce the legal, regulatory, and social barriers, including disproportionate burdens of unpaid care, gender-based violence and abuse, and underinvestment in education, that constrain women’s full and free participation in the global economy and promote improved practices.(c)Sense of Congress on enabling women in the economyIt is the sense of Congress that, recognizing the breadth of work necessary to address the overall enabling environment and supporting efforts related to the third pillar set forth under subsection (b)(3), it should be the policy of the United States to ensure that the United States Government promotes the following five types of foundational legal reforms:(1)Accessing institutionsLifting barriers that prevent women from fully participating in the work force, ensuring women’s authority to sign legal documents such as contracts and court documents, and addressing unequal access to courts and administrative bodies for women, whether officially, through lack of proper enforcement, or through the unequal access of education that may prevent women’s literacy.(2)Building creditEnsuring women’s equal access to credit and capital to start and grow their businesses, and prohibiting discrimination in access to credit on the basis of gender or marital status.(3)Owning and managing propertyLifting restrictions on women’s possessing and managing property, including limitations on inheritance and the ability to transfer, purchase, or lease property.(4)Traveling freelyAddressing constraints on women’s freedom of movement, including restrictions on obtaining passports on the basis of gender.(5)Removing restrictions on employmentEliminating barriers that limit working hours, occupations, or tasks on the basis of gender.(d)Policy alignmentThe Women’s Global Development and Prosperity Initiative shall be closely aligned and coordinated with ongoing United States Government efforts to advance women’s empowerment globally, including requirements under the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428).3.Leveraging United States assistanceThe Secretary of State, in coordination with the Ambassador-at-Large for Women’s Empowerment and the heads of relevant Federal agencies, including those set forth in section 5(b), may work with the private sector and nongovernmental organizations to leverage public and private capital to complement W–GDP Initiative programs and related efforts.4.Authorization of appropriations(a)In generalThere is authorized to be appropriated not less than $200,000,000 for fiscal years 2021 through 2025 for a W–GDP Fund, established at the United States Agency for International Development, with a focus on sourcing and scaling the most impactful programs for women’s economic empowerment and ensuring there is not duplication of effort with other departments and agencies.(b)Appropriations requirementFunds authorized to be appropriated by this section shall only be made available subject to the availability of appropriations. (c)OversightFunds authorized to be appropriated by this section shall be jointly overseen by the United States Agency for International Development and the Ambassador for Women’s Empowerment.5.Interagency steering group and advisory council(a)Establishment of an Interagency Steering Group(1)In generalThe President shall establish a steering group (the Steering Group), with representation from appropriate Federal departments and agencies, to carry out the policy goals of this Act. The President shall designate a chair or co-chairs to lead the activities of the Steering Group in coordination with the Ambassador-at-Large for Women’s Empowerment.(2)MembershipThe Steering Group shall include representatives from—(A)the Department of State;(B)the Department of the Treasury;(C)the Department of Commerce;(D)the Department of Labor;(E)the Department of Defense;(F)the United States Agency for International Development (USAID);(G)the Millennium Challenge Corporation;(H)the Peace Corps;(I)the United States International Development Finance Corporation (DFC);(J)the Inter-American Foundation;(K)the United States African Development Foundation;(L)the components of the executive offices of the President, including the Office of Management and Budget, and the Office of the United States Trade Representative; and(M)other Federal agencies, as determined appropriate by guidelines developed by the co-chairs.(b)Establishment of an Advisory Council(1)In generalThe President may establish a W–GDP Advisory Council (in this subsection referred to as the Council) to advise the Secretary of State, and others as appropriate.(2)MembershipMembers of the Council should be appointed by the Secretary of State and may consist of up to 16 members that includes representation from non-governmental organizations, think tanks, advocacy organizations, foundations, the private sector, faith-based organizations, women’s organizations, and other institutions engaged in promoting women’s economic empowerment globally.(3)FunctionsThe Secretary of State should call upon members of the Council, either collectively or individually, to advise the Interagency Steering Group regarding the extent to which the W–GDP Initiative is meeting its objectives and any suggestions for improvements with respect to meeting those objectives, including implementation challenges and opportunities.(4)Federal advisory committee actThe Council shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).6.Office of Women’s Empowerment(a)EstablishmentThe Secretary of State should establish in the Office of the Secretary of the Department of State the Office of Women’s Empowerment. The Office should be headed by an Ambassador-at-Large for Women’s Empowerment, who should be appointed by the President, by and with the advice and consent of the Senate. The Ambassador-at-Large should report directly to the Secretary.(b)PurposeIn addition to the duties described in this Act and duties determined by the Secretary of State, the Ambassador should coordinate efforts of the United States Government as directed by the Secretary regarding approaches that promote equality and advance the status and development of women and girls in United States foreign policy.(c)Duties(1)In generalThe Ambassador should—(A)direct activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally; (B)work to ensure the integration of gender analysis into the formulation of policy, programs, structures, process, and capacities throughout the bureaus and offices of the Department of State and in the international programs of other Federal agencies;(C)direct United States Government resources, as appropriate, to respond to needs for promoting gender equality and the empowerment of women in United States Government foreign policies and international programs;(D)design, support, and implement activities regarding—(i)the empowerment of women internationally, including for the prevention of and response to gender-based violence internationally;(ii)the policies and goals of the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428);(iii)the Women’s Global Development and Prosperity (W–GDP) Initiative as described in section 2; and(iv)the reduction of legal, regulatory, and social barriers that constrain women worldwide;(E)ensure that programs, projects, and activities designed to promote and empower women internationally are subject to rigorous monitoring and evaluation, and oversee the development of indicators and standards for such monitoring and evaluation, with the intent of using these across relevant Federal agencies;(F)partner, consult, and coordinate with other governments, bilateral and multilateral institutions, nongovernmental organizations, and private-sector partners, and represent the United States in diplomatic and multilateral fora as appropriate, to advance the objectives of this Act;(G)serve as the principal advisor to the Secretary of State regarding gender equality, women’s empowerment, and gender-based violence as a foreign policy matter; and(H)undertake other relevant duties that the Secretary of State shall determine, as appropriate.(2)Information sharing and transparencyThe Office of Women’s Empowerment should, as appropriate—(A)be the central repository of data on all United States programs, projects, and activities that relate to empowering, promoting, including, and advancing women worldwide; and(B)produce a full accounting of United States Government spending on such programs, projects, and activities not later than one year after the date of the enactment of this Act.(d)Service of current senior officialA senior official with experience in promoting gender equality and the empowerment of women and girls, appointed by the President as an Ambassador-at-Large and confirmed by the Senate for a position that addresses global women’s issues, shall also serve in the Ambassador-at-Large position established under this section.7.Senior Coordinator for Gender Equality and Women’s Empowerment(a)EstablishmentThere should be established in the United States Agency for International Development the position of Senior Coordinator for Gender Equality and Women’s Empowerment. The Senior Coordinator should—(1)report to the Administrator of the United States Agency for International Development; and(2)conduct duties as directed by the Administrator to promote the purposes of this Act.(b)In generalThe Senior Coordinator should—(1)in consultation with the Ambassador-at-Large for Women's Empowerment described in section 6, coordinate activities, policies, programs, and funding of the Agency relating to gender equality and women’s empowerment;(2)work to ensure the integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Agency as mandated by the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428);(3)design, support, and implement activities led by the Agency regarding gender equality and women’s empowerment, including for the prevention and response to gender-based violence internationally;(4)serve as the principal advisor to the Administrator on gender equality, women’s empowerment, and gender-based violence;(5)track and analyze monitoring and evaluation data and findings on gender equality and women’s empowerment programs of the Agency; and(6)partner, consult, and coordinate with other governments, bilateral and multilateral institutions, nongovernmental organizations, and private-sector partners to advance the objectives of this Act.8.Reporting to CongressNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2025, the President shall submit to the appropriate congressional committees a report that—(1)summarizes and evaluates the implementation of United States diplomatic efforts and foreign assistance programs, projects, and activities to advance the policy objectives set forth in section 2;(2)describes the nature and extent of the coordination among the relevant departments and agencies;(3)describes the monitoring and evaluation tools, mechanisms, and common indicators to assess progress made on the policy objectives of this Act;(4)describes partnerships and collaborations with the private sector, including amount of funding leveraged by United States contributions to support the objectives described in section 2; and(5)describes partnerships, consultation, and coordination being undertaken with other governments, bilateral and multilateral institutions, and nongovernmental organizations.9.DefinitionsIn this Act:(1)AgencyThe term Agency means the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(3)Gender analysisThe term gender analysis refers to the definition as outlined in the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428), namely to undertake analysis of quantitative and qualitative information to identify, understand, and explain gaps between men and women.